COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 HARVEY GEAN EMERSON,                                         No. 08-15-00150-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            422nd District Court
                                               §
 THE STATE OF TEXAS,                                       of Kaufman County, Texas
                                               §
                            State.                              (TC# 32044-422)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until November 13, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                           '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lara E. Bracamonte, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 13, 2015.

       IT IS SO ORDERED this 19th day of October, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.